Citation Nr: 0926538	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for hypertension.

2.  Entitlement to service connection for a left knee/leg 
disorder.

3.  Entitlement to service connection for a right knee/leg 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran's DD 214 shows that he had active service from 
November 1971 to November 1973.  The Veteran entered reserve 
service in November 1973, and reports of medical examination 
disclose reserve component service through at least 1988; the 
Veteran has indicated that he had reserve component service 
through 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and August 2006 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The claims for service connection for left and right knee/leg 
disorders, including and secondary to surface-connected 
lumbar disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
evidence is in equipoise to establish that the Veteran's 
hypertension would be manifested by a diastolic pressure 
predominantly 100 or more for a systolic pressure 
predominantly 160 or more if the Veteran were not on 
medication to control hypertension.

2.  The Veteran did not manifest hearing loss until many 
years had elapsed after his service discharge, and it is not 
shown to be related to service.

3.  Tinnitus was not present until many years after service, 
and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  Criteria for an increase in the initial evaluation from 
noncompensable to a 10 percent evaluation for hypertension, 
but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for hearing loss and tinnitus and that he is 
entitled to a compensable evaluation for hypertension.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Following the receipt of the Veteran's August 2005 claims, 
the RO issued a September 2005 letter which advised the 
Veteran of the criteria for service connection, among other 
information.  While the notice provided did not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denials of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information. 

As to the Veteran's disagreement with the initial evaluation 
assigned following the initial grant of service connection 
for hypertension, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice that was provided before the claim for 
service connection for hypertension was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of his 
claims.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Veteran's service treatment records are associated with 
the claims file.  The Veteran has identified private clinical 
providers, and records from those providers have been 
obtained and associated with the claims file.  VA clinical 
records have been obtained.  The Veteran is retired from his 
employment of many years based on length of service, but has 
not indicated that he has applied for or is receiving Social 
Security Administration (SSA) benefits of any type.  

The Veteran has been afforded VA examinations as to each of 
the claimed disorders.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims addressed 
in the Decision portion of this adjudication that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for hearing 
loss and for tinnitus, if manifested within the specified 
period.  

The term "active military, naval, or air service" includes 
active duty or any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, or any period of inactive duty for training 
(INACDUTRA) during which disability resulted from an injury 
[but not disease] incurred during that INACDUTRA.  
38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2009); see 
VAOPGCPREC 4-2002.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).


 Claim for service connection for hearing loss

At entrance examination, the Veteran's hearing was evaluated 
using the whisper test.  The Veteran's service treatment 
records do not include any notation that the Veteran reported 
or complained of ringing in the ears or that a diagnosis of 
tinnitus was assigned.  In March 1973, the Veteran's right 
ear hearing thresholds, at 500 Hertz (Hz), 1000 Hz, 2000 Hz, 
and 4000 Hz, were 10, 20, 15, and 15 decibels (dB), and 20, 
20, 30, and 30 dB at those frequencies in the left ear.  In 
October 1973, right ear hearing thresholds were 10, 10, 15, 
and 10 dB at those four frequencies, and 20, 20, 25, and 20, 
in the left ear.  That evidence reflects a slight improvement 
in the Veteran's hearing at the time of the October 1973 
audiometry examination.  This examination establishes that 
the Veteran's hearing was within normal at each of the four 
frequencies evaluated for VA purposes.  The Veteran's 
separation from active service was in November 1973.  

In 1977, right ear hearing thresholds were 20, 10, 10, and 10 
dB at the frequencies used by VA in defining hearing loss, 
and the thresholds were 5, 15, 20, and 25 in the left ear.  
In August 1978, testing revealed hearing thresholds of 15, 
15, 15, and 10 dB in the right ear and 10, 20, 20, and 20 dB 
in the left.  Again, each of these levels is within the level 
defined as normal for VA purposes.  In October 1979, the 
right ear thresholds were 15, 15, 10, and 10, and the left 
ear thresholds were 20, 25, 15, and 30.  The examiner stated 
that there was hearing loss.  

On examination for pre-employment purposes in February 1991, 
the Veteran's right ear hearing and left ear hearing were 
assessed as normal, considered to be 30 dB at 500 Hz, 25 dB 
at 1000 and 2000 Hz, and 30 dB at 4000 Hz.  On VA examination 
conducted in May 2006, the Veteran's hearing thresholds were 
20, 15, 20, and 30 in the right ear, and 20, 25, 35, and 40 
in the left ear.  

After reviewing the Veteran's service treatment records and 
post-service records, including the examinations for reserve 
component service purposes, the examiner who conducted the 
May 2006 VA examination opined, in a July 2006 addendum, that 
the Veteran's current hearing loss disability was not 
etiologically related to his service.  The examiner explained 
that the normal hearing thresholds in 1975, 1977, and 1978 
establish that the Veteran did not incur a hearing loss in 
service or as a result of any incident of service.  

The Board notes the contention raised by the Veteran's 
representative that the Veteran's hearing in the left ear 
decreased during service.  The examiner who conducted the VA 
opinion noted that the whisper test was used to evaluate the 
Veteran's hearing loss at service induction in 1971.  The 
examiner further noted that, because a whisper test provides 
no measureable baseline for a specific hearing acuity 
threshold, it is a matter of speculation as to whether the 
Veteran's hearing thresholds in March 1973 were better or 
worse than his hearing thresholds at entry.  

In any event, as the VA examiner pointed out, the Veteran's 
hearing apparently improved during the interval between March 
1973 and October 1973.  Thus, any hearing loss manifested in 
March 1973 was temporary, not chronic.  38 C.F.R. § 3.303.  
The evidence that the Veteran had normal audiometric results 
at the October 1973 examination, and had continued normal 
auditory acuity until examination in 1979, is unfavorable to 
the Veteran's claim that he incurred hearing loss during 
active duty.  This evidence also establishes that the Veteran 
did not manifest hearing loss within one year following 
service separation.  Thus, service connection on the basis of 
a presumption of service connection is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

The only evidence favorable to the Veteran's contention that 
he incurred chronic hearing loss during service is the lay 
evidence provided by the Veteran.  The Board assumes, for 
purposes of this decision, that the Veteran is competent to 
state that he experienced a decrease in his hearing acuity.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Nevertheless, the Board must determine the credibility of the 
Veteran's lay statement.  

Reports of examinations conducted for reserve purposes from 
1977 through 1988 include reports of medical history 
completed by the Veteran.  In each of the examination 
questionnaires, including reports dated in 1975, 1977, 1978, 
1979, 1983, 1984, 1986, and 1988, the Veteran checked a box 
denying that he had hearing loss.  Although the examiner who 
conducted reserve service examination in 1979 noted that the 
audiometry revealed hearing loss, no other provider assigned 
a diagnosis of hearing loss.  Moreover, there is no evidence 
that the Veteran sought evaluation or treatment for hearing 
loss during this period.  This contemporaneous evidence is 
more credible than the Veteran's current statements for 
purposes of this claim.  The contemporaneous evidence is 
unfavorable to the claim.

The Board notes that the Veteran had reserve component 
service during the period from November 1973 through 1979.  
However, there is no record that the Veteran suffered any 
specific injury to his hearing or was disabled by an injury 
to his hearing acuity during a period of actual performance 
of reserve service duties.  Therefore, the provisions 
authorizing service connection for disease or injury incurred 
during reserve component service are not applicable to 
warrant a favorable determination.  38 U.S.C.A. § 101(22), 
24.  

The Board finds that the preponderance of the contemporaneous 
lay and clinical evidence and medical opinion establishes 
that the Veteran's current hearing loss disorder was not 
incurred as a result of his military service.  As the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.  

Claim for service connection for tinnitus

The service treatment records, reserve component records, and 
private clinical records associate with the claims file are 
devoid of notation of complaints or diagnosis of tinnitus.  

The report of May 2006 VA examination reflects that the 
Veteran reported that he had noticed tinnitus for several 
years, but could not estimate when that symptom started.  In 
his December 2008 substantive appeal, the Veteran stated that 
his "service records will show my tinnitus began while I was 
working on and around airplane[s]."  However, the Board is 
unable to find any reference to tinnitus in the Veteran's 
active duty records.  There is a reference to complaints 
diagnosed as tonsillitis in March 1973.  A 1975 reserve 
component record describes the Veteran's tympanic membranes 
as normal.  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
The Veteran is competent to state that he experiences ringing 
in the ears.  

However, the Board must still weigh the credibility of the 
Veteran's competent lay testimony that he had tinnitus prior 
to 2006.  As noted above, the examiner who conducted May 2006 
audiologic examination stated that the Veteran did not know 
when tinnitus started, but had been aware of it for several 
years.  In his December 2006 substantive appeal, the Veteran 
indicated that he had not discussed onset of tinnitus with 
the examiner.  The Board finds that the examiner's specific 
note that the Veteran had been aware of tinnitus "for 
several years" is more credible than the Veteran's statement 
that tinnitus began during active service, since there is no 
notation that the Veteran reported tinnitus prior to the 2006 
VA examination.  The Board finds that the Veteran's tinnitus 
did not begin until many years had elapsed following his 
service separation.  Thus, tinnitus may not be presumed 
service-connected.  38 C.F.R. §§ 3.307, 3.309.  

The only evidence favorable to the Veteran's contention that 
his tinnitus is attributable to his military service is 
evidence provided by the Veteran himself.  The cause of 
tinnitus is not within the knowledge of a lay person.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).  The Board finds that the Veteran is not 
competent to attribute tinnitus to his military service, or 
to provide rationale as to why tinnitus is not attributable 
to post-service noise exposure during his training as a 
machinist or employment as a bus technician.  

The Veteran argues that his work around airplanes, which 
includes his occupational specialty in his reserve component 
service, is the cause of his tinnitus.  There is no evidence 
that the Veteran reported any specific injury resulting in 
tinnitus or was disabled by tinnitus during a period of 
actual performance of reserve service duties.  Therefore, the 
provisions authorizing service connection for disease or 
injury incurred during reserve component service are not 
applicable to warrant a favorable determination.  38 U.S.C.A. 
§ 101(22), 24.  

The Board finds that the preponderance of the evidence and 
medical opinion establishes that the Veteran's current 
tinnitus was not incurred during or as a result of his 
military service.  As the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim 
must be denied.  


Law and regulations, claim for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Claim for compensable evaluation for hypertension

The Veteran's service treatment records disclose that a 
diagnosis of hypertension was assigned during the Veteran's 
active service, and he began taking medication to control his 
hypertension prior to his service discharge.  Nevertheless, 
the Veteran's blood pressure was 140/90 on examination in 
October 1973.  This evidence is favorable to the Veteran's 
claim, since it establishes that the Veteran's diastolic 
blood pressure remained elevated even after he began using 
medications to control his blood pressure.

Reports of medical examinations conducted for reserve service 
purposes disclose that, in 1978, the Veteran's blood pressure 
was 150/84.  In 1979, the examiner noted that the Veteran's 
systolic blood pressure remained high.  The blood pressure 
was recorded as 150/90.  In 1983, the Veteran's blood 
pressure was 160/128.  The Veteran was found not qualified 
for his reserve service duties until his blood pressure was 
controlled.  In 1984, his blood pressure was described as 
improved, but remained at 140/90.  

Private treatment notes reflect that the Veteran's blood 
pressure was found to be elevated on a number of occasions, 
including in January 1990, when it was 140/100, and in 1993, 
when it was 146/100.  In November 2000, his blood pressure 
was 148/90.  On recheck, it was 156/92.  On each occasion 
when the Veteran's blood pressure was found to be 
uncontrolled, his medication regimen was changed.  The 
Veteran now requires use of more than one medication to 
control his blood pressure, and must take medication to 
control his blood pressure throughout the day, not limited to 
morning and evening.  

The evidence does not establish that the Veteran's systolic 
blood pressure was above 160 or that his diastolic blood 
pressures were predominantly above 100 before the Veteran was 
advised to use medications to decrease his blood pressure.  
However, the continued manifestation of systolic blood 
pressures nearing 160 and diastolic blood pressures above 90 
even after many years of use of blood pressure medications, 
including when the Veteran was compliant with regular use of 
medications, supports the Veteran's assertion that his 
systolic blood pressure would be in excess of 160 or that his 
diastolic blood pressure would be predominantly 100 or 
greater if he was not already taking medication to lower his 
blood pressure.  The doubt as to the Veteran's historically 
predominant blood pressure prior to use of medications, or 
when the medications do not serve to control the blood 
pressure, is resolved in the Veteran's favor.

A 10 percent evaluation is assigned under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 for hypertension when evidence 
demonstrates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, and a minimum of 
10 percent is also assigned when there is a history of 
diastolic blood pressure of predominantly 100 or more and 
continuous medication is required for control.  38 C.F.R. § 
4.104, DC 7101.  The evidence is in equipoise to warrant a 
finding that the Veteran meets the criteria for a 10 percent 
evaluation under DC 7101.

The next higher evaluation, a 20 percent evaluation, requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  There is no evidence that the 
Veteran's diagnostic blood pressure has ever reached 110 or 
more or that his systolic blood pressure had ever reached 200 
or more.  The Veteran does not meet the criteria for an 
evaluation in excess of 10 percent under DC 7101.

The Board finds that there is no symptom of disability 
manifested as a result of the Veteran's hypertension that is 
not evaluated under the regular schedular criteria.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an evaluation in excess of 10 percent 
for hypertension on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

ORDER

The appeal for service connection for hearing loss is denied.

The appeal for service connection for tinnitus is denied.  

An increase in the initial evaluation for hypertension from 
noncompensable to a 10 percent initial evaluation, is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.


REMAND

In his December 2006 substantive appeal, the Veteran 
contended that the right and left knee/leg disorder for which 
he seeks service connection is secondary to his back injury.  
The claim for service connection for a right knee/leg 
disorder and a left leg/knee disorder as secondary to the 
service-connected lumbar disability has not be adjudicated, 
as the Veteran's claim prior to the December 2006 substantive 
appeal appeared to raise only a claim of service connection 
on a direct basis.  Additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the statutes and 
regulations governing service connection on the 
basis that a claimed disorder is etiologically 
related to, secondary to, or aggravated by a 
service-connected disability or disabilities.

2.  Ask the Veteran to identify or provide any VA 
or non-VA clinical records relating to the right 
lower extremity or the left lower extremity since 
August 2005. 

3.  Afford the Veteran an opportunity to identify 
or provide any alternative records relating to a 
right lower extremity disorder or a left lower 
extremity disorder.

4.  The Veteran should be scheduled for neurologic 
and/or orthopedic examination of the lower 
extremities, to include any examination necessary 
to determine whether a disorder of the right 
knee/leg or left knee.  The claims folder must be 
made available to the examiner in conjunction with 
the examination.  All indicated studies testing 
should be conducted.  All pertinent pathology 
should be noted in the examination report. 

	a) The examiner(s) should assign a diagnosis 
for each current neurologic or orthopedic disorder 
of the right knee or leg and for each current 
disorder of the left knee or leg, especially any 
disorder manifested by pain.  
        (b) For each diagnosed disorder, the 
examiner(s) should provide an opinion as to whether 
it at least as likely as not (a 50 percent, or 
greater, likelihood) that the disorder was incurred 
in service, or as a result of or secondary to 
service-connected lumbar disability.  A rationale 
for the opinions given should be requested.

5.  When all directed development has been 
conducted readjudication should be completed.  If 
such action does not resolve the appeal, a 
supplemental statement of the case should be issued 
to the appellant and her representative.  An 
appropriate period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


